DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 11-20 in the reply filed on January 1, 2021 is acknowledged. Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 2015/0042012).
Regarding Claim 11, Nakagawa discloses an imprint method (paragraph [0002]) of pressing a fine pattern of an original plate (paragraph [0003]) against a photo-curable resin (paragraph [0002]) dropped onto a substrate (paragraph [0002] photo-curing method first applies an ultraviolet curable resin (imprint material, photocurable resin) to a shot (imprint region) on a substrate (wafer)), and of transferring the pattern to the photo- curable resin (Fig. 1, paragraphs [0002] [0023] resin is molded by a mold; in which a contoured pattern is transferred pattern section – 8a mold – 8) by applying light (paragraph [0002] ultraviolet curable resin irradiated with ultraviolet light), the method comprising: sequentially (Figs. 
Regarding Claim 12, Nakamura discloses all the limitations of Claim 11, and Nakamura discloses that the method further comprises: dropping the photo-curable resin in the order of a first shot region and a second shot region at the time of dropping the photo-curable resin; and contacting the original plate on the photo-curable resin, in the order of the second shot region and the first shot region, at the time of contacting the original plate on the photo-curable resin (Figs. 6A-6F paragraph [0043] next multiple target shot regions  that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012)  as applied to Claim 11 above, and further in view of Wakabayashi (US 2014/0027955).
Regarding Claim 13, Nakamura discloses all the limitations of Claim 11, however, is silent regarding the method irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.
In the same field of endeavor, Wakabayashi discloses an imprint method which further comprises irradiating light to a liquid droplet of the photo- curable resin dropped onto the substrate (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and in at least one embodiment irradiation light before contact of the original plate (Figs. 3, 4 paragraphs [0032] [0037] irradiation of the near-edge region – 50 with light starts before the resin in the pattern forming region – 51 spreads to the near-edge region – 50 on the substrate – 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11 where light irradiates photo-curable resin which is dropped would also consider applying that irradiation on droplets of the photo-curable resin before contact of the original plate (mold). One with ordinary skill in the art would consider doing this because protrusion of the resin from the substrate is prevented or suppressed by prior irradiation (paragraph [0033]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Nakagawa (US 2015/0042012) and Wakabayashi (US 2014/0027955) as applied to Claim 13 above, and further in view of Toshima (US 2014/0339721).
Regarding Claim 14, the combination of Nakagawa and Wakabayashi disclose all the limitations of Claim 13, however is silent as to the method comprising changing an intensity of light applied to liquid droplet.
In the same field of endeavor, Toshima teaches an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract). Toshima further discloses a method of changing an intensity of light applied to the liquid droplet in the plurality of shot regions (paragraph [0058] intensity of exposure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Toshima to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11, where light irradiates a photo-curable resin, would also consider applying that irradiation such that the intensity of light is changed according to a length of time from when the resin is dropped to when the original plate is contacted on the photo-curable resin. One with ordinary skill in the art would consider this method because the longer the exposure period taken to cure the resin in the exposure step, the larger the amount of error it causes during the exposure step. Therefore, it is advantageous to raise the intensity because the higher the intensity of light, the shorter the exposure period (paragraph [0051]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012)  as applied to Claim 11 above, and further in view of Kondo (US 2017/0157810).
Regarding Claim 15, Nakagawa discloses all the limitations of Claim 11 but is silent regarding at least any one of changing the parameters of contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin.
In the same field of endeavor, Kondo teaches an imprinting process to bring a mold into contact an imprint material on a substrate and curing the imprint material (abstract). Kondo teaches a method of operation whereby a mold is brought close to the substrate and can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Kondo whereby the imprint method of Claim 11 where light irradiates a photo-curable resin applied in droplets, .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012) in view of Toshima (US 2014/0339721).
Regarding Claim 16, Nakagawa discloses an imprint method (paragraph [0002]) of pressing a fine pattern of an original plate (paragraph [0003]) against a photo-curable resin (paragraph [0002]) dropped onto a substrate (paragraph [0002] photo-curing method first applies an ultraviolet curable resin (imprint material, photocurable resin) to a shot (imprint region) on a substrate (wafer)), and of transferring the pattern to the photo- curable resin (Fig. 1, paragraphs [0002] [0023] resin is molded by a mold; in which a contoured pattern is transferred pattern section – 8a mold – 8) by applying light (paragraph [0002] ultraviolet curable resin irradiated with ultraviolet light), the method comprising: sequentially (Figs. 2A2A-4D paragraph [0033] target shot regions in chronological sequence) dropping the photo-curable resin (Fig. 1 paragraph {0028]  droplet discharge unit – 24) onto a plurality of shot regions (paragraph [0041] multiple shot regions) obtained by dividing the substrate into a plurality of sections (see claim 6), and then, transferring the pattern by sequentially contacting the original plate to the photo-curable resin dropped onto the plurality of shot regions (Figs. 6A – 8A, paragraph [0042] chronological sequence, the operations of the imprint apparatus – 1 of the present embodiment after the resin – 10 has been applied onto two adjacent target shot regions – 30a and 30b). However, Nakagawa does not disclose that the above substrate is a semiconductor substrate, which is prepared with a film to be processed, which is processed by using the photo-curable resin to which the pattern is transferred, as a mask. 
In the same field of endeavor, Toshima teaches an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract) and further discloses a method of applying a photo-curable resin on to a semiconductor substrate (paragraphs [0086] [0087]) which can be a film substrate (paragraph [0086]). Moreover, this film can be processed by using the photo-curable resin to which the pattern is transferred as a mask (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Toshima MPEP 2143 I.C
Regarding Claim 17, the combination of Nakagawa and Toshima disclose all the limitations of Claim 16 and Nakagawa further discloses that the manufacturing method of a semiconductor device further comprises dropping the photo-curable resin in the order of a first shot region and a second shot region at the time of dropping the photo-curable resin; and contacting the original plate on the photo-curable resin, in the order of the second shot region and the first shot region, at the time of contacting the original plate on the photo-curable resin (Figs. 6A-6F paragraph [0043] next multiple target shot regions  that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  in view of Toshima (US 10,001,702) as applied to Claim 16 above, and further in view of Wakabayashi (US 2014/0027955).
Regarding Claim 18, Nakamura discloses all the limitations of Claim 16, however, is silent regarding the method irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.
In the same field of endeavor, Wakabayashi discloses an imprint method which further comprises irradiating light to a liquid droplet of the photo- curable resin dropped onto the substrate (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and in at least one embodiment irradiation light before contact of the original plate (Figs. 3, 4 paragraphs [0032] [0037] irradiation of the near-edge region – 50 with light starts before the resin in the pattern forming region – 51 spreads to the near-edge region – 50 on the substrate – 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of 
Regarding Claim 19, the combination of Nakagawa, Toshima and Mikami disclose all the limitations of Claim 18 and Toshima further discloses an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract). Toshima further discloses a method of changing an intensity of light applied to the liquid droplet in the plurality of shot regions (paragraph [0058] intensity of exposure light may be increased so as to shorten the exposure period), according to a length of a time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin (paragraph [0051] the amount of exposure (amount of irradiation) needed to cure the resin is proportional to intensity of light from a light source and the exposure period.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  in view of Toshima (US 10,001,702) as applied to Claim 16 above, and further in view of Kondo (US 2017/0157810).
Regarding Claim 20, the combination of Nakagawa and Toshima disclose all the limitations of Claim 16 but is silent regarding at least any one of changing the parameters of contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin.
In the same field of endeavor, Kondo teaches an imprint method an imprinting process to bring a mold and an imprint material on a substrate and curing the imprint material (abstract). Kondo teaches a method of operation whereby a mold is brought close to the substrate can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Nakagawa and Toshima to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742